DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1, 3, 4, 10, 13, 15, 16 are amended.  Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because a combination of an illumination system, configured to provide an illumination beam, and comprising: a blue laser module, a green laser module, a red laser module and the wavelength conversion component has a wavelength conversion region and an optical output region; the wavelength delay component correspondingly disposed in the optical output region, wherein in a first time interval, the blue beam, the green beam, and the red beam are sequentially transmitted to the optical output region, wherein the illumination beam comprises the blue beam, the green beam, and the red beam; in a second time interval, the blue beam is transmitted to the wavelength conversion region to form a converted beam, wherein the illumination beam comprises the converted beam.

Claims 2-9 are allowable as being dependent on claim 1.

Claim 10 was found to be allowable because the combination comprising the first light splitting component is disposed between the blue laser module and the wavelength conversion component, and configured to guide the blue beam so that the blue beam is transmitted to the wavelength conversion component; the second light splitting component is disposed between the green laser module and the red laser module, and configured to guide the green beam and the red beam so that the green beam and the red beam are transmitted to the wavelength conversion component, the half transmission/reflection component disposed between the blue laser module and the wavelength conversion component.

Claims 11 and 12 are allowable as being dependent on claim 10.

Claim 13 was found to be allowable because the combination of an illumination beam, and comprises: a blue laser module, a green laser module, a red laser module, a wavelength delay component, a wavelength delay component, the wavelength conversion component has a wavelength conversion region and an optical output region; the wavelength delay component correspondingly disposed in the optical output region, wherein in a first time interval, the blue beam, the green beam, and the red beam are sequentially transmitted to the optical output region, wherein the illumination beam comprises the blue beam, the green beam, and the red beam; in a second time interval, the blue beam is transmitted to the wavelength conversion region to form a converted beam, wherein the illumination beam comprises the converted beam; the light valve is disposed on a transmitting path of the illumination beam, and converts the illumination beam into an image beam; the projection lens is disposed on a transmitting path of the image beam.

Claims 14-20 are allowable as being dependent on claim 14.

The closest available prior art Hu et al. (CN 111381420) discloses an illumination system, configured to provide an illumination beam, and comprising:  a blue laser module (blue laser 113 of fig. 2), a green laser module (green laser 112 of fig. 2), a red laser module (red laser 111 of fig. 2), and a wavelength conversion component, wherein the blue laser module (113) is configured to provide a blue beam (para. 0082 and 0083); the green laser module (112) is configured to provide a green beam (para. 0082-0083); the red laser module (111) is configured to provide a red beam (para. 0082-0083); the wavelength conversion component (“Y” of yellow fluorescent, so conversion region Y is provided with a yellow wavelength conversion materials, such as fluorescent powder, quantum dot or phosphor material, which is good for fully using the yellow wavelength conversion material of high light efficiency and stability; para. 0086) has a wavelength conversion region and an optical output region (illustrated in fig. 2, lenses 116 and 118), wherein in a first time interval, the blue beam (from blue laser 113), the green beam (from green laser 112), and the red beam (from red laser 111) are sequentially transmitted to the optical output region (red laser light and green laser light are output via lasers 111 and 112 where it is transmitted through the conversion device 115 specifically, through the transmission area 115d, and the blue laser is emitted when reflection area 115c is rotated onto the path of the blue laser 113 emission), wherein the illumination beam comprises the blue beam, the green beam, and the red beam (system of fig. 2 can illuminate modulation device 180 sequentially with red, green and blue light; para. 0087); in a second time interval (when “Y” fluorescent is rotated into the light path of the blue laser light), the blue beam is transmitted to the wavelength conversion region to form a converted beam (“Y” yellow), wherein the illumination beam comprises the converted beam (para. 0087; yellow fluorescence in the fourth sub-period); however, Hu fails to teach or render obvious wherein the wavelength conversion component has a wavelength conversion region and an optical output region; the wavelength delay component correspondingly disposed in the optical output region.

Prior art reference Wei et al. (US PG Pub. 20130176540) discloses a wavelength conversion area 1122R and a polarization conversion area 1124 in an optical output region (illustrated in fig. 1); however, Wei fails to teach or render obvious an illumination system configured to provide an illumination beam, and comprising: a blue laser module, a green laser module, a red laser module and wherein in a first time interval, the blue beam, the green beam, and the red beam are sequentially transmitted to the optical output region, wherein the illumination beam comprises the blue beam, the green beam, and the red beam; in a second time interval, the blue beam is transmitted to the wavelength conversion region to form a converted beam, wherein the illumination beam comprises the converted beam.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        4 May 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882